DETAILED ACTION
1.	This action is made Non-final in response to applicant’s Request for Continued Examination filed 11/15/22.  Claims 2-18, 20-28 are cancelled; claims 1, 19, 33-34, 36-38 are amended; claims 44-49 are added.  Claims 1, 19, 29-49 are pending. 

Claim Objections
2.	Claim 49 is objected to because of the following informalities: duplicative with respect to claim 48.  Appropriate correction is required.


 Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the other card of another base sheet". There is insufficient antecedent basis for this limitation in the claim. Moreover, the recitation of “wherein the card is assigned a card ID that is different from another card ID assigned to another card that has no pair of a suit and a rank printed on the other card of another base sheet” is unclear, confusing and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this limitation. Specifically, it is unclear if the claim scope includes the “another card ID assigned to another card”. It is recommended to positively recite that the manufacturing method comprises printing on “a base sheet” and “another base sheet” and specify which card that has another card ID is being referenced with respect to the “another base sheet” (i.e. provide proper antecedent basis).  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 33-49 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta (US Pat. No. 8,371,583) in view of Shigeta (US Pub. No. 2014/0309006)(hereinafter “Shigeta 2014”). 
With respect to claims 1, 44 and 47, Shigeta teaches the following structure: a playing card set constituting one or more decks of shuffled playing cards (column 3, lines 42-53), but does not expressly teach a first and second card that has no pair of a suit and a rank on the card and being distinct from playing cards of the one or more decks of shuffled playing cards However, Shigeta 2014, directed to the analogous art of manufactured cards and control processes, teaches the following to be known in the art: a card 1a (“SPECIAL CARD” – Fig. 2(c); with first and second special cards – paragraph [0043]) distinct from the playing cards of the deck of cards, wherein no pair of a suit and a rank is printed on the card. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to add a specialty card as taught by Shigeta 2014. Expectantly, the specialty card allows modifications to known card games, and provides new wagering opportunities. The proposed modification has a reasonable expectation of success. 
Regarding the claimed control steps related to regulating the playing card set, such limitations are directed to intended use / functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Here, playing cards, both individually and as a set, including the standard cards of Shigeta and specialty card(s) of Shigeta 2014, are capable of being used as claimed. Specifically, then are configured to be assigned different IDs and being associated with each other in a database such that the playing card set is uniquely specifiable based on the Card ID. 
With respect to claim 33, Shigeta teaches printing and cutting the playing cards in such a way as they are “manufactured at the same time” via printing a cutting from a card base paper (column 3, lines 42-53). Shigeta 2014 teaches the use of a specialty card which no pair of the suit and the rank is printed thereon (Fig. 2(c)). The motivation to combine is the same as stated above.  Regarding the limitation that cards be printed at the same time, the combined teachings of Shigeta and Shigeta 2014 are considered to render this limitation obvious in the art. Shigeta expressly teaches certain fraud-prevention measures that occur in conjunction with the manufacturing and card printing (column 3). By printing the specialty card on the same base paper as the standard cards, two advantages are achieved. First, the manufacturing is streamlined and made efficient. Secondly, if certain errors or defects are found related to the specialty cards, the source of the error can be traced back to its origins when they are manufactured with the standard cards. 
Regarding claims 34-35, 38-43, 45-46, 48-49 the limitations are again directed to intended use / functional language. See MPEP 2114, In re Schreiber. Here, the playing cards, both individually and as a set, including the standard cards of Shigeta and specialty card of Shigeta 2014, are capable of being used as claimed
With respect to claims 36-37, Shigeta 2014, cited above for the card(s) without a pair of suit and rank printed thereon, further teaches printing, on the card, the card ID with ink invisible under a normal condition (paragraph [0051]). From paragraph [0051], Shigeta teaches “the code is printed with a paint material that becomes visible when irradiated with UV ray”. Arguably, one ordinary skill would reasonably infer that the actual paint to be used is some form of ultraviolet reactive ink. (Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)). Notwithstanding, examiner concedes that Shigeta does not expressly disclose that the print material is “a transparent ultraviolet (UV) ink”. However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  Here, transparent UV ink is known to be suitable for barcodes or markings on playing cards used to identify certain information when read by sensors from the shoe. One ordinary skill in the art would have found it obvious to select a transparent UV ink for the ink used for the Card ID, as this will allow card sensors to determine when the specialty card is present. 


Allowable Subject Matter
6.	Claims 19, 29-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
7.	Applicant's arguments filed 11/15/22 have been fully considered but they are not persuasive. With respect to the apparatus claims, applicant’s arguments are primarily directed to functional language. Applicant appears to argue that the “database” is a positively recited element of the claim. However, the claims are directed to “A playing card set constituting one or more decks of shuffled playing cards”. Applicant is not claiming a process system. Thus, the database, playing Card ID, etc. are intended uses of the playing card. The structure taught by Shigeta 1 and Shigeta 2 are capable of performing the intended use. See MPEP 2114, In re Schreiber.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Soltys et al. (US Pub. No. 2004/0259618).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711